WiNsnow, C. J.
The question whether the value of the branch office and the land owned by the bank on which it stands should have been deducted from the total valuation of the capital stock of the bank is answered in the affirmative by the decision in the case of State ex rel. Second Ward Sav. Bank v. Leuch, ante, p. 493, 144 N. W. 1119.
As to the land on which the main banking house stands, which is not owned in fee by the bank but held under a ninety-nine year lease, different considerations arise.
The statute says that the assessed value of the building in which the bank maintains its offices'and transacts its business if owned by the bank, including the land on which it is located “if owned by such bank,” shall be deducted from the total value of the shares of stock. Sec. 1057, Stats. 1911. The circuit court held that the ninety-nine year *502lease with the privilege of unlimited renewal was equivalent to ownership for taxation purposes. We think this ruling was erroneous.
The word “own” does not necessarily mean ownership of the fee; it may be used to designate any one,of a great variety of interests in property, even including a short leasehold. This subject is fully discussed with abundant illustrations by Mr. Justice Dodge in the ojfinion in Merrill R. & L. Co. v. Merrill, 119 Wis. 249, 96 N. W. 686. In that ease it was held that land held under lease for five years was “owned” by a public utility corporation within the meaning of the statute providing that' where a street railway company is taxed under the license taxation system its real and personal property “owned” and used in the conduct of its business shall be exempt from'taxation.
In every case where construction is necessary to determine the sense in which the word is used, the object sought' to be reached by the statute is the most important consideration. The object' of the present statute is to avoid double taxation of the land. Where a bank has permanently invested a part of its assets in land by purchasing the fee thereof at a fair valuation, that sum so permanently invested must necessarily be represented in the gross valuation fixed by the assessor on the total bank stock. So when the bank stock is faxed as the statute provides, the land is to all intents and purposes fully taxed at that time. The land itself remains on the tax roll, however, and is assessed and taxed just the same as other land, under the provisions of see. 1057c. So in order t'o avoid double taxation the legislature has adopted the expedient of reducing the valuation of the capital stock by the amount of the valuation of the land.
This is quite plain, simple, and eminently fair. But when the bank has put no part of its capital or assets into the land, but has only entered into a contract' to pay certain sums annually as rental of land for a series of years, can it be *503said tbat any part of tbe gross valuation of capital stock represents tbe land, or can it be said tbat tbe land is taxed at all when tbe capital stock is taxed? We bave been unable to see bow tbis can be answered in tbe affirmative.
Where tbe bank owns tbe land its reasonable value goes into tbe book value of tbe stock; where it simply leases land, its value nowhere enters into tbe book value of tbe stock, but on tbe contrary tbe annual rental enters into tbe expense account and tends to lower tbe book value and tbe market value of tbe stock.
In view of tbe purpose of tbe statute, it is clear to our minds tbat tbe word “own” in tbe statute before us should not be construed as including land held under lease, even though it be a long-time lease with privilege of indefinite renewal.
It follows tbat tbe judgment must be modified by reversing that part thereof which directs that tbe assessed valuation of tbe land on which tbe main banking bouse stands be deducted from tbe assessed valuation of tbe capital stock and by reinstating tbe decision of tbe board of review in tbat regard, and tbat tbe judgment as so modified must be affirmed.
By the Court. — Judgment modified as indicated in tbe opinion, and as so modified affirmed, with costs to the appellant.